DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 02/26/2021 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites, “7,8-diazabicyclo[5,4, 0]undec-7-ene (DBU),” which should read as 1,8-diazabicyclo[5,4,0]undec-7-ene.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite terms, “preferably," which renders the claim to be indefinite because it is unclear to what extent the more preferred language further limits the less preferred language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/184012 (hereinafter, GEHRINGER) in view of NAKAI et al. (U.S. Publication No. 2013/0178559, hereinafter NAKAI).
Regarding claims 1 and 5-10, GEHRINGER teaches an epoxy resin composition comprising a resin composition (A) comprising at least one epoxy resin (A1) and a hardener component (B) comprising at least one imidazole compound (B1) and at least one latent hardener (B2), wherein the amount of imidazole used (B1) is in a range of 0.007 to 0.025 mol per mol of epoxide groups of the total composition, and wherein the total amount of optionally contained primary amine groups does not exceed a proportion of 0.09 mol per mol of epoxide groups of the total composition (p. 4). Optional constituents including catalysts and/or accelerators can be used (p. 7). The latent hardener (B2) is dicyanamide (DICY) (p. 6). The epoxide resin composition is used as a matrix component for sheet molding compounds (SMCs) and/or bulk molding compounds (BMCs) (Abstract). 
However, GEHRINGER does not teach an epoxy-resin composition comprising at least one diazabicycloalkylen compound of the general formula (B3). 
In the same field of endeavor of fiber-reinforced resin composite material, NAKAI teaches the fiber-reinforced resin composite material can be produced by curing a mixed material comprising the resin-reinforcing fiber. The curable composition comprises a curable compound (epoxy compound or the like), a curing agent and a curing accelerator, or a curing catalyst [0049-0054]. The curing accelerator includes tertiary amines including 1,8-diazabicyclo[5.4.0]undecene-7 (DBU) and 1,5-diazabicyclo[4.3.0]nonene-5 (DBN) [0055-0056] (which reads on the B3) of the present invention). The blending amount of the curing accelerator is from 0.01 to 15 parts by weight [0065].
Given GEHRINGER teaches the epoxy resin composition comprises catalysts and/or accelerators (p.7), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the curing accelerator (e.g. 1,8-diazabicyclo[5.4.0]undecene-7 (DBU) and 1,5-diazabicyclo[4.3.0]nonene-5 (DBN)) of NAKAI with the GEHRINGER for its art recognized function of accelerating the curing process of the epoxy compound. It is well settled that it is prima facie obvious to 
Regarding claim 2, GEHRINGER teaches the composition comprises epoxy resins (A1) including bisphenol A and bisphenol F, as well as hydrogenated bisphenol  A and bisphenol F. The corresponding epoxy resins are the diglycidyl ethers of bisphenol A or bisphenol F (p.4). 
Regarding claims 3 and 4, GEHRINGER teaches the composition comprises imidazole compound of the formula I is an aminoalkylimidazole (B1) wherein the aminoalkylimidazole includes 1-(2-aminoethyl)-2-methylimidazole, 1-(2-aminoethyl)-2-ethylimidazole, 1-(3-aminopropyl)-2-methylimidazole, and etc. which reads on formula II of the present invention. 
Regarding claim 8, GEHRINGER teaches the resin composition further comprises reactive diluents (A2) as a further constituent of the resin component (A) in addition to the epoxy resin (p. 5).
Regarding claims 9 and 10, GEHRINGER teaches an epoxy resin composition (matrix component) comprising short reinforcing fibers (C) having an average length of 0.3 to 5 cm (fiber component) suspended on the epoxy resin composition (p. 4). The fiber-matrix semi-finished product compositions are SMC compositions or MBC compositions, preferably SMC compositions, wherein the short reinforcing fibers (C) in the case of SMC compositions preferably have an average length of 1.2 to 5.0 cm (p.4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765